        Case 4:19-cv-00424-SWW Document 2 Filed 06/18/19 Page 1 of 7
                                                                                 ELECTRONICALLY FILED
                                                                                       Pulaski County Circuit Court
                                                                                 Terri Hollingsworth, Circuit/County Clerk
                                                                                     2019-Apr-12 17:48:09
                                                                                        60CV-19-2494
                                                                                       C06D12: 7 Pages




              IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                CIVIL DIVISION

EDITH MOLAND                                                                           PLAINTIFF

       V.                      CASE NO. _ _ _ _ _ _ _ __

RUSSELL LARRY COUCH; and
MIS EXPRESS, LLC                                                                 DEFENDANTS



                                    COMPLAINT AT LAW


       COMES NOW the Plaintiff, Edith Moland, by and through the undersigned counsel,

Odom Law Firm, P.A., and for her Complaint at Law against the Defendants, Russell Larry

Couch and MIS Express, LLC, states and alleges as follows:

       1.      This action arises out of a motor vehicle collision that occurred on or about April

21, 2016, on Interstate 40 within the boundaries of Pulaski County, Arkansas.

       2.      At all times relevant herein, the Plaintiff, Edith Moland, was a resident and

citizen of Little Rock, Pulaski County, Arkansas.

       3.      At all times relevant herein, separate Defendant Russell Larry Couch was a

resident and citizen of Eatonton, Putnam County, Georgia.

       4.     At all times relevant herein, separate Defendant MIS Express, LLC (hereinafter

"MIS") was a foreign corporation organized and existing under the laws of a state other

Arkansas, and was conducting business as a trucking company transporting goods throughout

the continental United States, including in and through Pulaski County, Arkansas.                Upon

information and beliefe, MIS' s principal place of business is 101 Log Canoe Circle, Suite 1,


                                           Pagel of 7
        Case 4:19-cv-00424-SWW Document 2 Filed 06/18/19 Page 2 of 7




Stevensville, Maryland 21666. MTS' s registered agent for service of process on file with the

Maryland Secretary of State is Andrew T. Stephenson, Franklin & Prokopik, PC, 2 N. Charles

Street, Suite 600, Baltimore, Maryland 21201. As of the filing of this Complaint, MTS does not

have a registered agent for service of process on file with the Arkansas Secretary of State.

        5.      At all times relevant herein, Russell Larry Couch was an agent, servant,

employee, and/ or statutory employee of MTS.

        6.      At all times relevant herein, Russell Larry Couch was acting during and within

the course and scope of his agency, employment, joint employment, statutory employment,

and/ or under the joint and/ or direct control of MTS.

        7.      As a result of the legal relationship between Russell Larry Couch and MTS, all

actions of Russell Larry Couch alleged herein are imputed to MTS through the doctrine of

respondeat superior.

       8.       This Court has jurisdiction over the parties and the subject matter of this action

and venue is proper herein.

       9.       On or about April 21, 2016, Plaintiff was a passenger in the front passenger seat

of a 2007 Chrysler Aspen being operated by Kadetra Green. Mrs. Green was driving her vehicle

east on Interstate 40 in lane number three (3) when she had to brake and slow her vehicle for

congested traffic ahead. At the same time, Separate Defendant Russell Larry Couch was also

traveling eastbound behind Mrs. Green and Plaintiff on Interstate 40 in a 2015 Freightliner

which he was operating for his employer, Separate Defendant MTS. As Mr. Couch approached

the congested traffic, he failed to properly slow or stop his 18-wheeler and struck the rear Mrs.

Green's vehicle, causing it to overturn at least once and then come to a final rest in the middle of

lane number four (4) of eastbound traffic.



                                             Page2of7
        Case 4:19-cv-00424-SWW Document 2 Filed 06/18/19 Page 3 of 7




       10.     At all times relevant herein, Kadetra Green was operating her vehicle in a safe

and lawful manner.

       11.     At all times relevant herein, Kadetra Green maintained control and operation of

her vehicle and had the sole right and ability to operate said vehicle, determine the route taken,

and control all movements of said vehicle. Plaintiff had no actual or constructive control over

Mrs. Green's vehicle and neither had the right to, nor did she, direct the operation of the

vehicle, the route taken by the vehicle, or any stops or detours made along the way to the

vehicle's destination.

       12.     The above-described motor vehicle collision was proximately caused by the

negligence of Separate Defendant Russell Larry Couch, including, but not limited to the

following:

               a.        Failure to keep a proper look out;

               b.        Failure to maintain a safe driving speed;

               c.        Failure to maintain a safe distance behind forward vehicles;

               d.        Failure to maintain control of his vehicle;

               e.        Engaging in inattentive and careless driving;

               f.        Violating recognized driver safety rules and rules of the road;

               g.        Leaving his lane in a manner which was a violation of the laws of the

                         State of Arkansas and in complete disregard for the safety of the traveling

                         public including the Plaintiff in this matter;

               h.        Failing to obey or comply with certain Federal Motor Carrier Safety

                         Administration rules and regulations;

               i.        Failing to obey the traffic laws of the State of Arkansas; and



                                              Page 3 of 7
        Case 4:19-cv-00424-SWW Document 2 Filed 06/18/19 Page 4 of 7




              j.      In such other and further particulars as the facts developed during the

                      course of discovery and/ or at trial may demonstrate.

       13.    The above-described motor vehicle collision was further proximately caused by

the negligence of Separate Defendant MTS, including, but not limited to the following:

              a.      Failure to properly train its employees with regard to the proper use and

                      operation of its vehicles;

              b.      Allowing untrained and/ or improperly trained employees, including

                      Russell Larry Couch, to operate inherently dangerous tractor-trailers on

                      the roads and highways of the United States and the State of Arkansas;

              c.      Failure to properly supervise its employees, including Russell Larry

                      Couch, with regard to the proper use and operation of its vehicles;

              d.      Failure to develop, implement, and/ or maintain a safety program with

                      policies and procedures regarding the proper use and operation of its

                      vehicles designed to prevent harm to the motoring public;

              e.      Failure to monitor in any way the manner in which its employees,

                      including Russell Larry Couch, use and operate its vehicles;

              f.      Failure to screen, conduct background checks, or otherwise inquire into

                      the ability of its employees, including Russell Larry Couch, to safely

                      operate its vehicles;

              g.      Failure to properly enforce its policies and procedures regarding the

                      screening and hiring of applicants to ensure that its employees are able to

                      safely operate its vehicles;




                                              Page4 of 7
Case 4:19-cv-00424-SWW Document 2 Filed 06/18/19 Page 5 of 7




    h.    Failure to properly enforce its policies and procedures regarding the safe

          use and operation of its vehicles in an effort to prevent harm to the

          motoring public;

    i.    Intentionally disregarding notice of Russell Larry Couch's hours-of-

          service violations and/ or multiple inaccurate or false logbook entries

          prior to and leading up to the subject collision;

    j.    Intentionally disregarding notice and video proof of Russell Larry

          Couch's prior reckless behavior in operating its vehicles, and failure to

          take any disciplinary or corrective action to prevent the same or similar

          conduct from occurring in the future;

    k.    Failing to investigate, review, or audit in any way Russell Larry Couch's

          logbooks (electronic or paper), weigh tickets, and other information

          relevant to Russell Larry Couch's safe operation of its vehicle(s) in

          compliance with Federal Motor Carrier Safety Administration rules and

          regulations;

    1.    Failing to properly perform post-incident alcohol and drug testing on

          Russell Larry Couch following the subject collision;

    m.    Failure to comply with the rules and regulations promulgated by the

          United States Department of Transportation and/ or the Federal Motor

          Carrier Safety Administration, which govern MTS' s conduct as a licensed

          and authorized interstate motor carrier; and

     n.   In such other and further particulars as the facts developed during the

          course of discovery and/ or at trial may demonstrate.



                               Page 5 of 7
        Case 4:19-cv-00424-SWW Document 2 Filed 06/18/19 Page 6 of 7




       14.     As a direct and proximate result of the above-described negligent acts of Russell

Larry Couch, which are properly imputed to MTS, as well as the above-described negligent acts

of MTS individually, Plaintiff suffered damages, including, but not limited to the following:

               a.     Medical bills in the past, present, and reasonably certain to occur in the

                      future;

               b.     Pain and suffering in the past, present, and reasonably certain to occur in

                      the future;

               c.     Mental anguish in the past, present, and reasonably certain to occur in the

                      future;

               d.     Aggravation of pre-existing injury(ies); and

               e.     Permanent injury,

for all of which she is entitled to judgment against the Defendants, and each of them, jointly and

severally, in an amount in excess of that required for federal jurisdiction in diversity of

citizenship cases.

       15.     MTS' s acts and/ or omissions as described herein establish that MTS knew or

should have known that, in light of the surrounding circumstances, its conduct would naturally

and probably result in injury to Plaintiff or others using the roads and highways of the United

States and the State of Arkansas. In spite of this knowledge, MTS continued its conduct, and

allowed Russell Larry Couch to continue his conduct, in reckless disregard of the consequences,

from which malice may be inferred. As a proximate result of MTS' s acts and/ or omissions,

Plaintiff suffered serious injuries. Therefore, Plaintiff is entitled to punitive damages in an

amount to be determined by a properly empaneled jury.

       16.     PLAINTIFFS DEMAND A TRIAL BY JURY.



                                           Page 6 of 7
'           Case 4:19-cv-00424-SWW Document 2 Filed 06/18/19 Page 7 of 7




            WHEREFORE, the Plaintiff, Edith Moland, prays that the Defendants, Russell Larry

    Couch and MTS Express, LLC, appear and be ordered to answer this Complaint at Law; further,

    Plaintiff prays for judgment against the Defendants, jointly and severally, for damages alleged

    herein in an amount in excess of that required for federal jurisdiction in diversity of citizenship

    cases; further, Plaintiff prays for punitive damages from Separate Defendant MTS Express, LLC

    in an amount designed to punish and deter similar conduct; finally, Plaintiff prays for her costs,

    attorney fees, interest, and any and all other relief to which this Court, in its discretion, may find

    her to be entitled.

                                                  Respectfully Submitted,

                                                  EDITH MOLAND, PLAINTIFF




                                              By:------------
                                               Alan L. Lane, Ark. Bar No. 03131
                                               BryantE.Crooks,Ark.BarNo.13169
                                               ODOM LAW FIRM, P.A.
                                               161 W. Van Asche Loop, Suite 1
                                               Fayetteville, AR 72703
                                               (479) 442-7575
                                               (479) 442-9008 fax
                                               alane@odomfirm.com
                                               bcrooks@odomfirm.com

                                                  ATTORNEYS FOR PLAINTIFF




                                                 Page7 of 7
